Citation Nr: 1502029	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-49 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left leg.

2.  Entitlement to service connection for varicose veins of the right leg.

3.  Entitlement to service connection for a penile implant as secondary to varicose veins of the bilateral legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2010; a statement of the case was issued in October 2010; and a substantive appeal was received in November 2010.   

The Veteran presented testimony at a Board hearing in November 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to an increased rating for hearing loss was raised by the Veteran in a November 2014 correspondence, but is still in the process of being developed by the Agency of Original Jurisdiction (AOJ).  Since the AOJ has not yet adjudicated the issue, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam and was awarded the Purple Heart.  Service treatment records reflect that he incurred shrapnel wounds to his legs in May 1968.  He is service connected for multiple scars in his legs, but not for any other leg disability.

The Veteran has been diagnosed with varicose veins and he contends that this disability is due to the shrapnel wounds.  He underwent a VA examination in November 2008.  The examiner opined that it was "less likely as not, that the bilateral leg condition was caused by or permanently aggravated beyond its natural progression by bilateral lower extremity scars caused by shell fragment wounds."  The rationale was that "bilateral leg vein condition consists of varicose veins, which are independent and unrelated or aggravated by shell fragment wounds of the bilateral lower extremities."  The Board finds that the rationale is conclusory and does little to explain the examiner's opinion.  The Board finds the examiner's opinion regarding a nexus between erectile dysfunction (and subsequent penile implants) and varicose veins, to be similarly conclusory.  

The Veteran submitted a May 2009 opinion from a private physician (Dr. D.S.).  Dr. D.S. stated that the numerous shrapnel wounds to the lower extremities are at least as likely as not the cause of vein and circulation problems.  He further stated that these circulation problems subsequently caused erectile dysfunction (which in turn led to two penile implants).  At the Veteran's Board hearing, his representative acknowledged that this opinion was lacking a rationale to support it (VVA, Hearing Transcript, p. 9), and the Board agrees.  The record was held open for 30 days following the hearing in the hopes that the Veteran would obtain an additional statement from Dr. D.S., but no additional information was received.   

In November 2010, the Veteran submitted a portion of an internet article from emedicinehealth.com.  Among the possible causes of varicose veins, it lists surgery or trauma to the leg.

The Board finds that neither the VA opinion nor the private opinion are sufficient to make a determination on the issue of whether the Veteran's varicose veins began during or were caused by service.  Consequently, the Board finds that a remand is warranted so that the Veteran can undergo a new VA examination.

Finally, the Board notes that in rendering his opinion, the November 2008 VA examiner used the term "permanently aggravated beyond its natural progression."  The Board notes that this phrasing is often used when determining whether a preexisting condition was aggravated by service.  The Board recognizes that the Veteran reported having had cramps in his legs when he completed a January 1966 Report of Medical History upon enlistment (VBMS, STRs, p. 31).  However, the enlistment examination yielded normal findings (VBMS, STRs, p. 33). Consequently, the Veteran is presumed to have been in sound condition on induction.  38 U.S.C.A. § 1111.  If the examiner believes that the Veteran clearly and unmistakably had a preexisting condition, he/she should so state, and he/she should opine (a) whether any such disability increased in severity during service, and, if so, (b) whether such increase in severity represented the natural progression of the disability, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

Penile implant (erectile dysfunction)

The Veteran's claim of service connection for a penile implant is dependent on whether the Veteran's bilateral leg disabilities are service connected.  As such, the claim is inextricably intertwined with that issue.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's bilateral leg disabilities, to include varicose veins.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any leg disability began during or is causally related to service, to include the shell fragment wounds incurred during service.  If so, the examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction (and subsequent penile implants) was caused by his bilateral leg disabilities.  If not, the examiner should state whether it is at least as likely as not that the erectile dysfunction has been aggravated (permanently worsened beyond its natural progression) by the bilateral leg disabilities.

Finally, if the examiner finds that the Veteran had a leg disability that clearly and unmistakably preexisted the Veteran's entrance into service, the examiner must opine (a) whether any such disability increased in severity during service; and, if so, (b) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

The examiner must address the May 2009 opinion of Dr. D.S., as well as any medical literature that substantiates the claim that varicose veins can be caused by leg trauma (to include shrapnel wounds).   

The examiner is also advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






